Citation Nr: 0027222	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
chronic hepatitis with cirrhosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to an increased 
evaluation for chronic hepatitis, and granted entitlement to 
a 10 percent for right knee chondromalacia and also for left 
knee chondromalacia.  

The Board notes that in an April 1999 rating decision, the RO 
denied entitlement to service connection for depression, 
claimed as secondary to service-connected hepatitis.  The 
veteran has not filed a notice of disagreement as to that 
decision.  

The Board also notes that in his June 1997 VA Form 21-4138, 
the veteran sought entitlement to service connection for 
additional knee problems, joint pain and stiffness, and 
problems with memory and concentration.  In a January 1998 
letter to the veteran, the RO requested additional 
information from the veteran regarding these claimed 
disabilities.  In a March 1998 letter, the veteran stated 
that these conditions were described in an August 1997 letter 
to the RO from Swords to Plowshares and they were all 
secondary to his interferon treatment.  Thus, these issues 
are referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 10 
percent for right knee chondromalacia and left knee 
chondromalacia will be addressed in the REMAND portion of 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Medical records note a July 1995 liver biopsy showing 
significant inflammation and scarring of the liver.  

3.  The weight of the probative and competent evidence shows 
that chronic hepatitis is manifested by moderate liver 
damage, episodes of gastrointestinal disturbance, fatigue, 
and increased depression.  



CONCLUSION OF LAW

The criteria for a 60 percent evaluation for chronic 
hepatitis with cirrhosis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7345 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect laboratory reports confirming 
the presence of hepatitis B antigens in the veteran's blood 
as well as impressions of chondromalacia of both the right 
and left knee.  A September 1979 peritoneoscopy note reflects 
an impression of micronodular cirrhosis and hepatitis 
associated antigen.  Upon separation examination dated in May 
1980, a palpable liver edge and history of chronic hepatitis 
were noted.  In his May 1980 report of medical history, the 
veteran reported experiencing bilateral knee pain since basic 
training.  

Upon VA examination dated in October 1980, the examiner noted 
the veteran did not have any jaundice of the skin or mucous 
membranes and no cyanosis.  The veteran reported catching a 
cold or the flu frequently since the onset of his liver 
disease.  He reported some nausea and emesis once or twice a 
month, but no hematemesis and no melena.  He also complained 
of pain and popping in the knees as well as locking in the 
left knee.  The liver was noted as not enlarged to palpation 
or percussion.  Examination of the knees revealed a popping 
sound in the left knee when squatting.  Drawer's sign was 
negative bilaterally.  There was no weakness of the lateral 
ligaments or knee joints.  The examiner also noted full range 
of motion of the hips, knees, and ankles on passive 
manipulation.  Relevant diagnoses of chronic hepatitis and 
cirrhosis, due to infection proven by biopsy, and bilateral 
chondromalacia, more severe on the left than the right.  It 
was noted the veteran failed to report for x-rays of the 
chest, knees, and upper gastrointestinal area.  

In a February 1981 rating decision, the RO granted 
entitlement to service connection for chronic hepatitis with 
cirrhosis, evaluated as 10 percent disabling, effective from 
August 2, 1980.  The RO also granted entitlement to service 
connection for right knee chondromalacia, evaluated as 
noncompensable, effective from August 2, 1980, and for left 
knee chondromalacia, evaluated as 10 percent disabling, 
effective from August 2, 1980.  

Upon VA examination dated in October 1982, the veteran 
complained of pain in both knees with changes in the weather 
and in position.  Occasional severe stabbing pains were noted 
with changes in position, especially sitting.  The veteran 
also complained of some slight pain in the right upper 
quadrant with was ongoing.  The veteran denied any jaundice 
or bleeding dyscrasias.  Examination of the knees revealed no 
evidence of any swelling, effusion, or limitation of motion.  
All tendons and ligaments, in terms of lateral and medial 
anterior and posterior, seemed to be intact.  Squatting was 
done fairly effortlessly.  There was no muscle atrophy in the 
quadriceps or pre-tibial region.  Examination of the abdomen 
revealed slight tenderness to palpation in the upper right 
quadrant.  There were no hepatosplenomegaly, masses, or 
active bowel sounds.  The examiner noted that the veteran had 
a ruddy complexion.  Relevant diagnoses of chondromalacia of 
the right and left knee by history, minimal residual; and 
chronic hepatitis by history with no apparent residual 
present, were noted.  A radiology report of both knees 
revealed no abnormalities and an impression of a normal 
examination.  

In a January 1983 rating decision, the RO continued a 10 
percent evaluation for chronic hepatitis with cirrhosis and a 
noncompensable evaluation for right knee chondromalacia.  The 
RO reduced the evaluation for left knee chondromalacia from 
10 percent to noncompensable.  

Relevant VA treatment records dated in 1992 reflect 
impressions of chronic hepatitis B and major depression.  An 
October 1992 VA discharge summary reflects diagnoses of major 
depressive episode, dysthymia, and alcohol abuse.  The 
veteran also underwent sebaceous cystectomy and nasal 
septectomy and rhinoplasty.  It was noted that the veteran's 
chronic active hepatitis B was not exacerbated by any of the 
medical treatments.  His liver function tests were elevated 
but stable in comparison to prior levels.  

Relevant VA treatment records dated from 1994 to 1995 reflect 
diagnoses of chronic active hepatitis B and C.  The veteran 
complained of exacerbated depressive symptoms in February 
1995 after not being able to see his son over Christmas.  He 
also complained of a loss of appetite with weight 
fluctuations.  It was noted the veteran merited 
hospitalization for stabilization of his mood.  

Relevant VA treatment records dated in 1996 reflect continued 
treatment for depression.  A May 1996 therapy note reflects 
the veteran reported being told that interferon treatment did 
not work and his liver had only five to six years left.  An 
August 1996 therapy note reflects an opinion by a VA 
psychiatrist that the veteran's depression was primarily 
psychological in nature.  

An August 1996 statement from the Chief of the 
Gastroenterology section of the VA Medical Center in San 
Francisco, California, reflects that the veteran had 
hepatitis B infection and hepatitis delta infection with a 
previous liver biopsy demonstrating chronic active hepatitis.  
It was noted the veteran was being treated with interferon 
therapy and having substantial side effects including 
increasing depression and fatigue.  Other medical problems 
were noted as including depression, diabetes, and hepatitis C 
infection.  The physician noted that a July 1995 liver biopsy 
showed significant inflammation and scarring of the liver.  
It was noted that given the severity of his liver disease and 
infection from three different viruses, the veteran's long 
term prognosis was guarded.  His liver disease was noted as 
currently stable with no immediate life threatening 
complications.  

In June 1997, the veteran requested an increased evaluation 
of his service-connected chronic hepatitis, chondromalacia of 
the right knee, and chondromalacia of the left knee.  

An additional August 1997 VA examination report also noted 
that the veteran's complete records were not available for 
review.  The veteran reported undergoing treatment with 
interferon in the past.  He complained of chronic 
fatigability.  The examiner noted the abdomen was obese with 
minimal right upper quadrant tenderness.  It was noted the 
veteran complained more about pain in his back than in the 
anterior abdomen.  The examiner was unable to firmly 
establish the border of the liver due to abdominal size.  It 
was noted the veteran was nonicteric.  A diagnosis of claimed 
chronic active hepatitis with cirrhosis was noted.  The 
examiner noted that liver function was normal.  A laboratory 
report showed positive hepatitis B antigens and a positive 
hepatitis C antibody.  An August 1997 sonogram report showed 
a normal appearing liver and a normal abdominal sonogram.  

In a January 1998 rating decision, the RO determined that a 
10 percent evaluation was warranted for chondromalacia of the 
right knee and also for chondromalacia of the left knee.  

VA treatment records dated in 1998 reflect a notation that a 
July 1995 biopsy showed chronic active hepatitis, stage I, 
grade III.  In September 1998, the veteran reported 
experiencing significant depression since being treated with 
interferon.  He also reported extreme fatigue, sleeping 18 to 
20 hours a day.  Diffuse tenderness to palpation of the 
abdomen was noted.  The abdomen was also noted as positively 
distended with questionable obesity versus ascites.  It was 
also noted the veteran was status post interferon therapy 
finished one year earlier.  An October 1998 clinical record 
notes some depression since starting interferon therapy.  
Liver function tests conducted one month earlier were noted 
as normal.  The veteran's depression was noted as the most 
important thing to be addressed.  A November 1998 liver 
clinic note reflects a notation of hepatitis B virus, 
hepatitis C virus, and hepatitis D virus with stage III 
fibrosis, previously on interferon, and started on lamivudine 
about 4 months earlier.  It was also noted the veteran 
complained of diarrhea and some abdominal discomfort.  
Hepatitis B virus deoxyribonucleic acid was noted as negative 
and serum alanine transaminase was noted as now normal.  

VA treatment records dated in 1999 reflect liver function 
tests were within normal limits.  The veteran complained of 
abdominal pain in the right upper quadrant as well as pain 
over the kidneys.  He also complained of major fatigue.  A 
January 1999 clinical record described the veteran as having 
a major medical illness with a long history of unwavering 
poor mood, energy, motivation, and anhedonia.  A differential 
diagnosis of chronic major depression versus depressive 
disorder secondary to general medical condition was noted.  

Upon VA mental examination dated in February 1999, the 
examiner noted the veteran's claims folder and electronic 
progress notes had been reviewed.  The examiner noted that 
the veteran appeared to have had some measure of depression 
for many years.  The veteran reported that his interferon 
treatment made him feel emotionally worse and impaired his 
short-term memory.  He stated that he believed that it 
worsened his depression.  The veteran complained of 
difficulty reading, fatigue, low energy, lack of motivation, 
and memory problems.  He also reported difficulty sleeping.  
The examiner noted the veteran was a good historian despite 
his complaints of loss of short-term memory.  His mood 
appeared significantly depressed with a few moments of 
tearfulness when articulating themes of hopelessness.  
Thought content was noted as centering on his wish to have 
depressive symptoms linked directly to his hepatitis 
treatment.  Judgment was noted as good.  

A diagnosis of major depression, continuous and refractory to 
treatment was noted.  Hepatitis B, C, and D with a history of 
interferon therapy in 1997 were also noted.  The examiner 
opined that the medical record supported a conclusion that 
the veteran had serious depression prior to the onset of 
severe liver disease and interferon therapy.  However, the 
examiner also noted that interferon therapy was well known to 
provoke or exacerbate depressive symptoms in some 
individuals.  The examiner further opined that it did not 
appear that hepatitis or cirrhosis was the cause of the 
veteran's depression, although it was likely that it was one 
of the many factors contributing to the severity of his 
symptoms.  

Upon VA liver examination dated in February 1999, it was 
noted the veteran had experienced lack of strength, weakness, 
recent loss of weight, nausea, vomiting, and diarrhea.  It 
was noted that liver function tests were normal at the 
present time.  A recent colonoscopic examination was also 
noted as normal.  The examiner noted that the veteran's 
claims folder was reviewed and it appeared that the veteran 
felt worse and complained of more symptoms than his 
laboratory tests revealed.  On physical examination of the 
abdomen, the tip of the liver could be felt on deep 
inspiration.  The veteran complained of tenderness all over 
his abdomen and not in any one particular place.  The spleen 
was not palpable and there was no edema of the ankles.  A 
diagnosis of a history of hepatitis B, C, and D with chronic 
active hepatitis, Stage I Grade III, was noted.  The examiner 
opined that liver function tests were normal which made him 
doubt the diagnosis of cirrhosis.  The examiner also noted 
that it was felt that hepatitis was not related to the 
veteran's depression in any way, although the veteran stated 
that he had become more depressed over his course of 
interferon therapy so that may have affected it.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Infectious hepatitis is rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7345, which provides that a 100 percent 
evaluation is warranted for infectious hepatitis with marked 
liver damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  Infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warrants a 60 percent evaluation.  A 30 percent 
evaluation is warranted for infectious hepatitis with minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  Infectious hepatitis with minimal liver damage 
with mild gastrointestinal disturbance warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.

Cirrhosis of the liver is rated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7312 (1999), which provides that 
moderate cirrhosis with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight or impairment 
of health warrants a 30 percent evaluation.  A 50 percent 
evaluation is warranted for moderately severe cirrhosis with 
the liver definitely enlarged with abdominal distention due 
to early ascites and with muscle wasting and loss of 
strength.  Severe cirrhosis with ascites requiring infrequent 
tapping or recurrent hemorrhage from esophageal varices, 
aggravated symptoms, and impaired health warrants a 70 
percent evaluation.  A 100 percent evaluation is warranted 
for pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe necessitating frequent tapping.  See 
38 C.F.R. § 4.114, Diagnostic Code 7312.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a review of the medical evidence of record, the 
Board concludes that an evaluation in excess of 10 percent 
for chronic hepatitis is warranted.

The medical evidence reflects a diagnosis of chronic active 
hepatitis, stage I, grade III.  The record also reflects 
continued complaints by the veteran of fatigue, diarrhea, and 
abdominal discomfort.  The Board notes that a July 1995 liver 
biopsy was noted as revealing significant inflammation and 
scarring of the liver; although liver function tests in 1997, 
1998, and 1999 continued to be normal.  In August 1996, the 
Chief of Gastroenterology of a VA medical center noted that 
because of the severity of the veteran's disorder, his 
prognosis was guarded.  This is consistent with January 1999 
clinical records describing the veteran as having a major 
medical illness.  Finally, the record reflects numerous 
notations of treatment for major depression.  Two VA 
examiners have opined that there is no causal connection 
between the veteran's hepatitis and his depression as the 
record shows severe depression prior to the onset of severe 
liver disease.  However, both examiners stated that the 
veteran's hepatitis may have contributed to the severity, or 
had an affect on, his depression.  

With all reasonable doubt resolved in the veteran's favor, 
the Board concludes that this evidence more nearly 
approximates to a 60 percent evaluation in that it 
demonstrates infectious hepatitis with more than minimal 
liver damage, episodes of gastrointestinal disturbance, 
fatigue, and increased depression.  

The Board notes that the record is silent for competent 
medical evidence of marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  In the absence of competent medical evidence of 
such symptomatology, an evaluation in excess of 60 percent is 
not warranted.  The record is further silent for competent 
medical evidence of severe cirrhosis with ascites requiring 
infrequent tapping or recurrent hemorrhage from esophageal 
varices, aggravated symptoms, and impaired health, or 
pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe necessitating frequent tapping.  Thus, 
contemplation of a higher evaluation pursuant to the rating 
criteria for cirrhosis of the liver is not warranted.  



ORDER

A 60 percent evaluation is granted for chronic hepatitis with 
cirrhosis, subject to the controlling regulations governing 
the payment of monetary benefits.  



REMAND

The veteran is also seeking entitlement to an evaluation in 
excess of 10 percent for chondromalacia of the right knee and 
in excess of 10 percent for chondromalacia of the left knee.  

Upon VA examination of the joints dated in August 1997, the 
examiner noted that no records were available.  The veteran 
complained of pain in the knees with laxity and occasional 
locking.  The left knee was noted as worse than the right.  
The examiner noted that the x-rays available were a few years 
old and showed some early degenerative changes.  Physical 
examination revealed the veteran walked with a limp and used 
a cane.  The knees did not show normal anatomical outlines.  
They appeared boggy with loss of the outline of the patella.  
The veteran expressed pain when the knees were palpated.  The 
examiner noted that neither knee showed full range of motion.  
Extension to 10 degrees and flexion to 130 degrees 
bilaterally was noted.  The examiner also noted crepitus in 
both knees through range of motion.  It was noted the veteran 
expressed some pain on attempting the drawer maneuver, but 
there was no clear-cut indication of laxity.  A diagnosis of 
chronic knee pain consistent with chondromalacia patella was 
noted.  The examiner also noted there was an element of 
degenerative joint disease and a suspicion of ligamentous 
laxity and cartilage damage. 

A September 1997 magnetic resonance imaging report of the 
knees reflects an impression of mild intrasubstance 
degeneration within the menisci bilaterally and an otherwise 
normal view of the knees bilaterally.

The record reflects that the veteran has not been afforded a 
VA examination of his knees since August 1997.  In light of 
the lack of a recent examination as well as the fact that the 
veteran's claims folder and medical history were not 
available for the previous examiner's review, the Board is of 
the opinion that additional development of the record is 
warranted to enable the Board to render a final 
determination. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
received treatment for his chondromalacia 
of the right and left knee since August 
1997.  After securing the necessary 
permission from the veteran, copies of 
all available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his knees to 
determine the current severity of his 
service-connected right and left knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to, 
and reviewed by, the examiner prior to 
completion of the examination.  All 
necessary diagnostic tests and studies 
should be performed and all findings must 
be reported in detail.  The examiner is 
requested to specifically comment upon 
whether each knee disability shows 
recurrent subluxation or lateral 
instability, and if so, whether such is 
characterized as slight, moderate, or 
severe.  The examiner is also requested 
to comment upon the presence or absence 
of arthritis and dislocated semilunar 
cartilage.  The examiner should also 
report the ranges of motion of each 
knee/leg.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by visible behavior of the 
veteran, results in functional loss as to 
each knee.  The examiner should carefully 
elicit the veteran's subjective 
complaints concerning each knee and offer 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to, 
pain, laxity, and locking.

Finally, the examiner should comment on 
whether the veteran's service-connected 
chondromalacia of the right and left knee 
causes weakened movement, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity 
of these manifestations and their effect 
on the veteran's daily life.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for chondromalacia 
of the right knee and of the left knee. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



